Nationwide Life Insurance Company: ·Nationwide Variable Account - II Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2010, the following underlying mutual funds are available as investment options under your contract: · T. Rowe Price Equity Series, Inc. – T. Rowe Price Health Sciences Portfolio: II · Franklin Templeton Variable Insurance Products Trust – Templeton Global Bond Securities Fund: Class 3 · Janus Aspen Series – Global Technology Portfolio: Service II Shares · Van Eck Variable Insurance Products Trust – Van Eck VIP Global Hard Assets Fund: Class R1 · Nationwide Variable Insurance Trust – NVIT Multi-Manager Large Cap Value Fund: Class I 2.Effective May 1, 2010, the "Appendix A" is amended to include the following: T.
